Exhibit 10.1

 

CONSULTING AGREEMENT

 

This consulting agreement (this “Agreement”) is made on February 27,  2017
effective June 1, 2017 (“Effective Date”) by and between Crocs, Inc., a Delaware
corporation (“Company”), and Gregg Ribatt, an individual (“Consultant”).

 

WHEREAS, The Company wishes to engage Consultant to provide consulting services
on the terms and for the consideration set forth on attached Statement of Work
(“SOW”); and

 

WHEREAS, Consultant is willing to provide such services on such terms.

 

In consideration of the mutual covenants and agreements contained herein, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:

 

1.             Scope. Consultant will use his best efforts to perform the
consulting services (“Services”) described in each Statement of Work duly
executed by the parties (“SOW”).

 

2.             Term/Termination. This Agreement is effective on the Effective
Date and continues until June 1, 2018 (“Term”). Either party may terminate this
Agreement if the other party breaches a material provision of this Agreement and
fails to cure such breach within thirty (30) days after receiving written notice
describing the breach.

 

3.             Compensation. The fees and expense reimbursements payable by
Company are set forth in the SOW and are the sole compensation for performance
under this Agreement.

 

4.             Work Product.  Consultant will promptly furnish and disclose to
Company all materials, ideas, designs, techniques, inventions, discoveries,
improvements, information, creative works and any other works discovered,
prepared or developed by or for Consultant in the course of or resulting from
the provision of Services (collectively with any works, information or other
items delivered to Company and all intellectual property rights (including
patents, copyrights, trade secrets, and any other rights and any applications
and registrations relating to any of the foregoing), (collectively, the “Work
Product”).  All right, title and interest in the Work Product, vests in Company
and is deemed to be a work made for hire; and, to the extent it is not
considered a work made for hire, Consultant hereby assigns (and to the extent
necessary, has caused its employees, contractors and others to assign) to
Company all right, title and interest in and to the Work Product. Consultant
hereby irrevocably waives (and to the extent necessary, has caused its
employees, contractors and others to waive) all rights under all laws (of the
United States and all other countries) now existing or hereafter permitted, with
respect to any and all purposes for which the Work Product may be used,
including: (a) all rights under the United States Copyright Act, or any other
country’s copyright law, including any rights provided in 17 U.S.C. §§ 106 and
106A; (b) any rights of attribution and integrity or any other “moral rights of
authors” existing under statutory, common or any other law.  At no additional
charge, Consultant will execute all papers (including assignments) and do all
things required in order to evidence, perfect, obtain, protect, defend, convey
and enforce the rights of Company in the Work Product.  Consultant hereby
irrevocably designates and appoints Company and its authorized officers and
agents as Consultant’s agent and attorney in fact, to execute documents and take
any lawfully permitted action to evidence, perfect, obtain, protect, defend,
convey and enforce the rights of Company in the Work Product that Consultant is
unable or unwilling to perform.

 

1

--------------------------------------------------------------------------------


 

Consultant will deliver to Company all Work Product in progress or completed as
of the termination or expiration of this Agreement.

 

5.             Nondisclosure and Nonuse of Confidential Information. Except as
permitted in this paragraph, Consultant shall not use, disclose or disseminate
any Confidential Information of the Company. Consultant may use the Confidential
Information of the Company solely to perform his obligations under this
Agreement for the benefit of the Company. Consultant will exercise reasonable
care to protect Confidential Information. “Confidential Information” as used in
this Agreement shall mean all technical and non-technical information including
copyright, trade secret, and proprietary information, including, without
limitation, customer data, customer information, information related to the
current, future and proposed products, financial information, procurement
requirements, purchasing information, manufacturing information, business
forecasts, sales and merchandising and marketing plans and all other information
of the Company. “Confidential Information” also includes proprietary or
confidential information of any third party who may disclose such information to
the Company or Consultant in the course of the Company’s business.

 

6.             Warranties. Consultant represents and covenants that he: (a) has
the experience and skill to perform the services required to be performed by
Consultant hereunder and (b) shall perform services in accordance with generally
accepted professional standards and in the most expeditious and economical
manner consistent with the best interest of Company.

 

7.             Independent Contractor. Consultant is engaged in an independent
business and will perform his obligations under this Agreement as an independent
contractor and not as the agent or employee of Company.  Consultant’s scope of
services are set forth in full in the SOW.  Consultant does not have the
authority to act for Company or to bind Company in any respect whatsoever, or to
incur any debts or liabilities in the name of or on behalf of Company.
Consultant will pay, on or before the due date, all income, payroll and other
taxes due as a result of any compensation paid to Consultant and expenses
reimbursed by Company, and will timely and properly file all tax returns
required by law with regard to such income and expense reimbursement. 
Consultant is neither entitled to employment benefits of any kind provided by
Company (including, without limitation, vacation pay, sick leave pay, retirement
plan and related benefits, social security, worker’s compensation insurance,
disability insurance and other employee insurance benefits) nor unemployment
insurance benefits as a result of performing under this Agreement.

 

8.             Remedies.  In addition to all other rights and remedies available
to Company, Company has the right of set-off, the right of specific performance
and the right to obtain injunctions.

 

9.             Assignment. This Agreement is for the personal services of
Consultant only and may not be assigned by Consultant, nor shall it be
assignable by operation of law. The Company may assign this agreement to any of
its affiliates or successors.

 

10.          Notices.  Any notice or approval required or permitted under this
Agreement must be in writing and will be delivered by (a) hand delivery in
person, (b) facsimile transmission or electronic mail, (c) registered or
certified mail, postage prepaid, or (d) national overnight courier,

 

2

--------------------------------------------------------------------------------


 

to the address specified below or to any other address designated by prior
notice.

 

11.    Miscellaneous. This Agreement will be governed in accordance with the
laws of the State of Colorado, U.S.A., without reference to conflict of laws
principles.  This Agreement is intended to comply with the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended (“Section 409A”)
or an exemption or exclusion therefrom and, with respect to amounts that are
subject to Section 409A, will in all respects be administered in accordance with
Section 409A.  Each payment of compensation under this Agreement will be treated
as a separate payment for purposes of Section 409A  All disputes arising from or
relating to this Agreement will be within the exclusive jurisdiction of the
state or federal courts located within the State of Colorado  and the parties
hereby consent to such exclusive jurisdiction and waive objections to venue
therein.  If any part of this Agreement is found invalid, such invalidity will
not affect the validity of remaining portions of this Agreement, and the parties
will substitute for the invalid provision a provision that most closely
approximates the intent and economic effect of the invalid provision.  Failure
by either party to complain of any act or failure to act of the other party or
to declare the other party in default, irrespective of the duration of such
default, will not constitute a waiver of rights hereunder.

 

12.          Entire Agreement. Except as specifically noted, this Agreement
constitutes the entire agreement between the parties with respect to the
Services.  This Agreement supersedes all prior oral or written communications or
agreements of the parties with respect to the Services. This Agreement may be
amended only by a writing executed by the parties.

 

3

--------------------------------------------------------------------------------


 

The parties, have caused this Agreement to be executed by their authorized
representatives.

 

 

Consultant:

 

 

 

 

 

By:

 /s/ Gregg Ribatt

 

Printed Name: Gregg Ribatt

 

Date:

2/27/17

 

 

 

 

 

Crocs, Inc.:

 

 

 

 

 

By:

/s/ Daniel P. Hart

 

Printed Name:

Daniel P. Hart

 

Title:

EVP, Chief Legal and Administrative Officer

 

Date:

2/27/17

 

4

--------------------------------------------------------------------------------


 

Statement of Work

 

This SOW is attached and made a part of the Consulting Agreement by and between
Crocs, Inc. a Delaware corporation, (“Company”) and Gregg Ribatt,
(“Consultant”).

 

1.             Scope of Services. Consultant will provide the following
consulting services (up to 5 days per month, not including any time spent on
duties  related to Consultant’s service on the Company’s board of directors) as
requested by Company’s Chief Executive Officer from time to time:

 

(a)           Consultation on global organization structure and its evolution;

 

(b)           Support in sourcing, mentoring and evaluation of new senior
talent;

 

(c)                                  Meeting with key US customers and global
distributors (including but not limited to Shoe Carnival, DSW, Rackroom, Famous
Footwear and FFANY); and

 

(d)                                 Support to the product and marketing teams,
including but not limited to product collection and marketing campaign
strategies and execution, sales meetings and Spring/Summer and Fall/Holiday 
product line reviews.

 

2.             Service Fees and Terms of Payment. During the term of this
Agreement, Company will pay Consultant 12 monthly payments (in arrears) of
$16,666.

 

3.             Reimbursable Expenses.  Consultant will be reimbursed only for
reasonable and necessary expenses incurred in connection with performance under
this SOW. Consultant will provide monthly itemized statements of reimbursable
expenses, referencing the Agreement and SOW numbers under which the expenses
were incurred, with receipts attached for each single expenditure in excess of
one hundred ($100.00) US dollars.  Reimbursable expenses will be paid no later
than December 31 of the year following the year in which such expense was
incurred, the amount of expenses reimbursed in one year will not affect the
amount eligible for reimbursement in any subsequent year, and the right to
reimbursement will not be subject to liquidation or exchange for another
benefit.

 

--------------------------------------------------------------------------------


 

Crocs, Inc.

Consultant

 

 

/s/ Daniel P. Hart

 

/s/ Gregg Ribatt

(Authorized Signature)

 

(Authorized Signature)

 

 

 

Daniel P. Hart

 

Gregg Ribatt

(Print or Type Name of Signatory)

 

(Print or Type Name of Signatory)

 

 

 

EVP, Chief Legal and Administrative Officer

 

 

(Title)

 

 

 

 

 

2/27/17

 

2/27/17

(Execution Date)

 

(Execution Date)

 

6

--------------------------------------------------------------------------------